DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akamatsu et al [5240725].
With respect to claim 1, Akamatsu discloses: A gas cooktop comprising: a gas burner (2); a sensor (5) configured to sense temperature of a cooking container heated by the gas burner [col 4, line 42-64]; a valve (13, 14 or 16) configured to control flow rate of gas from a gas source (12) to the gas burner [col 3, line 64-col 4, line 15]; and a control system (24) including circuitry, the control system configured to: start operation of the gas burner [col 4, line 21-41]; receive sensor signals from the sensor indicating the temperature of the cooking container; and based on received sensor signals representing the sensed temperature of the cooking container and a cooking profile indicating one or more durations and one or more temperatures, control the valve to change the gas flow rate to the gas burner [see FIGs 1-3, 6, col 5, line 10-col 6, line 21].
Akamatsu further discloses:
{cl. 2} The gas cooktop of claim 1, wherein controlling the valve includes: controlling the valve to increase the flow rate of the gas to the burner when a temperature defined by the cooking profile is higher than the temperature of the cooking container represented by the received sensor signals, and controlling the valve to decrease the flow rate of the gas to the burner when the temperature defined by the cooking profile is lower than the temperature of the cooking container represented by the received sensor signals [col 7, line 6-31].
{cl. 3} The gas cooktop of claim 1, wherein the valve is a proportional solenoid valve [col 4, line 57-64, reference to electromagnetic valve, which is solenoid valve is believed to be categorized].
{cl. 4} The gas cooktop of claim 1, wherein the control system is configured to control the valve to reduce the flow rate of gas to the burner when the received sensor signals correspond to a preset temperature at which the cooking container is scorched [see FIG 3, element 29, col 5, line 10-54].
{cl. 7} The gas cooktop of claim 1, wherein controlling the valve includes shutting off the valve when an end of the cooking profile is reached [col 7, line 32-41].
{cl. 8} The gas cooktop of claim 1, wherein the cooking profile identifies a first and a second temperature, a first duration for the first temperature, and a second duration for the second temperature [col 9, line 66-col 10, line 13].
{cl. 11} The gas cooktop of claim 1, further comprising a grate disposed around the gas burner, wherein the cooking container is placed on the grate [see FIGs 1 and 9].
{cl. 13} The gas cooktop of claim 1, wherein the sensor is positioned above the gas burner [see FIG 9].
{cl. 14} The gas cooktop of claim 1, wherein an end of the sensor is centered on the burner and positioned above the gas burner [see FIGs 1 and 9].
{cl. 18} The gas cooktop of claim 1, further comprising a control panel (6), and the control system is further configured to define the one or more durations and the one or more temperatures based on user inputs received via the control panel [col 3, line 64-col 4, line 15].
With respect to claim 19, Akamatsu discloses: A gas cooktop, comprising: a plurality of gas burners (2, 10); a grate [see FIG 1] disposed above an upper portion of the plurality of gas burners; a plurality of temperature sensors (5), each temperature sensor disposed above a corresponding gas burner and configured to abut a bottom surface of a cooking container when the cooking container is placed on the grate above the corresponding gas burner [see FIG 9]; a plurality of proportional solenoid valves (13), each valve configured to control flow rate of gas from a gas source to the corresponding gas burner [col 3, line 64-col 4, line 15]; and a control system (24) including one or more processors, the control system configured to: receive user input specifying a cooking profile and assigning the cooking profile to a selected gas burner of the plurality of gas burners, the cooking profile including a first temperature, a first duration for the first temperature, a second temperature, and a second duration for the second temperature; while operation of the selected gas burner during the first duration and the second duration, receive, from the temperature sensor associated with the selected burner, sensor signals indicating a surface temperature of the cooking container heated by the selected gas burner; during the first duration, control the valve to increase the flow rate when the surface temperature of the cooking container is below the first temperature and decrease the flow rate when the surface temperature of the cooking container is above the first temperature [col 7, line 6-col 8, line 22]; and during the second duration, control the valve to increase the flow rate when the surface temperature of the cooking container is below the second temperature and decrease the flow rate when the surface temperature of the cooking container is above the second temperature [see FIGs 1-3, 6, col 5, line 10-col 6, line 21]. Akamatsu discloses that a heating power is adjusted, wherein one of ordinary skill would understand that this would involve the gas control to be adjusted since a gas burner is used as the heating element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, 9, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al [5240725], further in view of Cadima [20200256563].
With respect to claims 5, 6, 9 and 15-17, Akamatsu discloses the invention a substantially claimed, that has an alarm system that provides a user updates as to what the temperature of the cooking environment is [see FIG 3, element 32], however does not disclose the further features of the control. 
Cadima makes up for these deficiencies by teaching:
{cl. 5} The gas cooktop of claim 1, further comprising an input controller (110) comprising a knob, the input controller configured to set, based on a user controlling the knob, a surface temperature for the cooking container [paragraph 0027].
{cl. 6} The gas cooktop of claim 5, wherein the knob includes a digital display configured to show a cooking container surface temperature determined by the control system based on the received sensor signals from the sensor, and/or the temperature set by the knob [paragraph 0028].
{cl. 9} The gas cooktop of claim 1, wherein the control system comprises a processor and a voltage regulator coupled to the valve and the voltage regulator receives signals from a processor for controlling the valve [paragraph 0047].
{cl. 15} The gas cooktop of claim 1, further comprising a communication device (26b) configured to communicate with a mobile device and/or a home automation system [paragraph 0063].
{cl. 16} The gas cooktop of claim 15, wherein the control system is configured to receive the cooking profile from the mobile device and/or the home automation system [paragraph 0064].
{cl. 17} The gas cooktop of claim 15, wherein the control system is configured to transmit, to the mobile device and/or the home automation system, progress of controlling the valve according to the cooking profile [see FIG 1, paragraph 0065].
{cl. 20} The gas cooktop of claim 19, wherein the control system is configured to receive, from a mobile device or home automation system, a cooking profile for one or more burners [see FIG 1, paragraph 0065].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to incorporate the additional control features as taught by Cadima to the cooking structure of Akamatsu because Cadima provides a means that allows a user to essentially multi-tasking, increasing efficiency with the advantage of remotely controlling a cooking process.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al [5240725], further in view of Krohn et al [5787874].
Akamatsu disclose the invention as substantially claimed, however does not disclose the specific type of sensor as claimed.
{cl. 10} The gas cooktop of claim 1, wherein the sensor includes a capillary tube (19) and a thermal sensing device (11) disposed at one end of the capillary tube [see FIG 1, col 2, line 56-62].
It would have been obvious at the time of filing the invention to a person of ordinary skill to modify the invention of Akamatsu with the teachings of Krohn because Krohn provides a known temperature sensor that allows for precise temperature readings to effectively control a cooking process.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al [5240725], further in view of Cadima [20170205076].
Akamatsu disclose the invention as substantially claimed, however does not disclose the location of the sensor as claimed.
Cadima makes up for these deficiencies by teaching:
{cl. 12} The gas cooktop of claim 11, wherein the sensor (270) is coupled to the grate (210) and extends above the gas burner (250) [see FIG 4, paragraph 0046-0049].
It would have been obvious at the time of filing the invention to a person of ordinary skill to modify the invention of Akamatsu with the teachings of Cadima because Cadima provides a known arrangement of a sensor and cooking grate that allows for precise temperature readings to effectively control a cooking process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tisselli et al [20120186459] is considered pertinent art because of the similarities in temperature sensing a gas valve control [see abstract, paragraph 0041-0047]. Marbach et al [6554197] is pertinent art for similar features of cooking vessel temperatures sensing [see FIG 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/6/2022